Case 3:18-cr-00034-REP-RCY Document 93 Filed 07/21/21 Page 1 of 11 PagelD# 601

 

 

 

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

 

 

RT

 

UNITED STATES OF AMERICA
v.
Criminal No. 3:18CR34

TERRAIL LAMONT JENNINGS,

Petitioner.

MEMORANDUM OPINION

Terrail Lamont Jennings a federal inmate proceeding pro se,
filed this motion under 28 U.S.C. § 2255 to vacate, set aside, or
correct his sentence. (“§ 2255 Motion,” ECF No. 62.) For the

reasons set forth below, the Court will summarily dismiss Claim

Three and will deny the § 2255 Motion.

I. CLAIMS AND PROCEDURAL HISTORY FOR CLAIM THREE
A. Jennings’s Claims
In his § 2255 Motion, Jennings raises the following grounds

for relief:}

Claim One: “Attorney was ineffective for not challenging
[Jennings’s] prior convictions.” (ECF No. 62,
at 4.)

Claim Two: “[Jennings] asserts that the judge violated

his Six[th] Amendment right at sentencing”
because the Court used his prior offenses to
find him a career offender. (Id. at 5.)

 

1 The Court employs the pagination assigned by the CM/ECF
docketing system. The Court corrects the punctuation and
capitalization in the quotations from Jennings’s submissions.

 
Case 3:18-cr-00034-REP-RCY Document 93 Filed 07/21/21 Page 2 of 11 PagelD# 602

However, in the accompanying MOVANT’S MEMORANDUM OF LAW IN
SUPPORT OF MOTION TO VACATE SENTENCE PURSUANT TO 28 U.S.C. SECTION
2255, Jennings suggests for the first time that “Movant claims
that his lawyer was ineffective for not filing a timely appeal.”
(ECF No. 63, at 5.) Although this is the only allegation
pertaining to counsel’s failure to file an appeal, the Government
generously construed him to raise a third claim:

Claim Three: “Defense counsel did not file notice of appeal.”
(ECF No. 69, at 4.)

B. Expansion Of The Record

By Memorandum Order entered on March 29, 2021 (ECF No. 84),
the Court ordered that the record be expanded with respect to Claim
Three. The Court explained as follows:

An attorney's failure to file a requested appeal is
per se ineffective assistance of counsel. See Roe v.
Flores-Ortega, 528 U.S. 470, 483-86 (2000). The United
States Court of Appeals for the Fourth Circuit has
explained that “an attorney is required to file a notice
of appeal when unequivocally instructed to do so by his
client, even if doing so would be contrary to the plea
agreement and harmful to the client’s interests.”
United States v. Poindexter, 492 F.3d 263, 273 (4th Cir.
2007).

In Petitioner’s Traverse to the Government’s
Opposition to Petitioner’s Motion to Vacate, Correct, or
Set Aside Sentence Pursuant to 28 U.S.C. § 2255
(“Traverse,” ECF No. 77), Jennings takes advantage of
the Government’s generous construction of a third claim
on his behalf, and for the first time, claims that he
“explicitly directed counsel to file not only a notice
of appeal but an appeal because his prior convictions
did not qualify to make him a career offender and the
sentence was illegal” (id. at 2), and that counsel
refused (id. at 3). In his “Affidavit,” Jennings also
states that “counsel advise[d] that he would file the
Case 3:18-cr-00034-REP-RCY Document 93 Filed 07/21/21 Page 3 of 11 PagelD# 603

notice of appeal and a motion to withdraw. He filed
neither.” (Id. at 4.)

Jennings reference to counsel as a “he” when
Jennings appears to have been represented by Mary
Maguire, casts doubt not only on the fact that Jennings
drafted the affidavit but on the veracity of its

contents. Moreover, Jennings provides little more than
the legal standard for an ineffective assistance claim
in his submissions. Accordingly, the Court ORDERS

Jennings to file the following submissions, within
thirty (30) days of the entry hereof:

1. Copies of any records or correspondence which
supports his assertion that he conveyed to
counsel his desire to file an appeal.

2. A statement reciting any communications
Jennings had with counsel concerning
Jennings’s instructions to counsel regarding
an appeal. The statement must include a
verbatim account of what Jennings said to his
attorney and the exact responses from his
attorney. The statement must recite the date
and locations of any conversations that took
place. Additionally, Jennings must identify
what efforts he made to ascertain whether his

attorney had filed an appeal. Jennings must
explain when and why he first suspected that
counsel had not filed an appeal. Such

statement must be in affidavit form and/or
sworn under penalty of perjury.
Jennings’s failure to comply with the above directives
will result in summary dismissal of the action with
respect to Claim Three. See Fed. R. Civ. P. 41(b).

The Government, understandably, did not obtain an
affidavit from former defense counsel for Jennings, Mary
Maguire, based on Jennings’s vague, unsupported,
allegations in his § 2255 Motion. Nevertheless, the
Court finds it necessary to expand the record to include
the following documents due to Jennings’s expansion of
his claim:

1. Within thirty (30) days of the filing of
Jennings’s submissions, Jennings’s former
counsel, Mary Maguire, is directed to provide
the Government a sworn statement regarding her
communications with Jennings concerning the
pursuit of an appeal.

2. Additionally, Maguire shall provide’ the
Government with copies of all documents in her
Case 3:18-cr-00034-REP-RCY Document 93 Filed 07/21/21 Page 4 of 11 PagelD# 604

possession, including correspondence to and
from Jennings, regarding an appeal

3. Within fourteen (14) days of the filing of the
above from Maguire, the Government is directed
to file its response, including all

information and documents provided by Maguire.
The Government shall properly serve Jennings
with the same.

(ECF No. 84, at 1-4 (alterations in original) .)

On April 23, 2021, Jennings filed his response to the March
29, 2021 Memorandum Order. (ECF No. 86.) On June 22, 2021, the
Government filed the UNITED STATES’ MOTION FOR LEAVE TO FILE OUT-
OF-TIME. (ECF No. 930.) That motion will be granted and the
GOVERNMENT’S MOTION TO DISMISS DEFENDANT’S CLAIM NUMBER THREE
UNDER 28 U.S.C. § 2255 PURSUANT TO FED. R. CIV. P. 41(b) (“Motion
to Dismiss Claim Three,” ECF No. 89) will be considered as timely
filed. For the reasons set forth below, the Motion to Dismiss
Claim Three will be granted.

Jennings failed to submit any records or correspondence that
would support his assertion that he conveyed to counsel his desire
to appeal. More importantly, Jennings’s response fails to comply
with the specific directions outlined in the March 29, 2021
Memorandum Order. Jennings’s statement contains a header stating,
“The Following Submission Are Sworn To Under Penalty of Perjury.”
(ECF No. 86, at 1.) However, upon further inspection, Jennings

never signed this statement, and it was clearly not handwritten by

Jennings. Therefore, this statement fails to constitute an
Case 3:18-cr-00034-REP-RCY Document 93 Filed 07/21/21 Page 5 of 11 PagelD# 605

affidavit or a submission sworn under penalty of perjury.? Thus,
as the Court warned in its March 29, 2021 Memorandum Order,
Jennings’s failure to comply with the Court’s directions compels
the summary dismissal of Claim Three. See Fed. R. Civ. BP. 41(b).

Accordingly, the Government’s Motion to Dismiss Claim Three

(ECF No. 89) will be granted. Claim Three will be dismissed.

II. PROCEDURAL HISTORY FOR REMAINING CLAIMS

On March 6, 2018, a grand jury charged Jennings with Hobbs
Act robbery (Count One) and use and carrying of a firearm during
an in relation to a crime of violence (Count Two). (ECF No. 9, at
1-2.) On June 4 and 15, 2018, Jennings moved to dismiss Count Two
of the Indictment and to suppress certain statements Jennings made
to law enforcement. (ECF Nos. 14, 15, 20.) The Court denied the
motion to dismiss Count Two (ECF Nos. 24, 25), and denied the

suppression motion as moot (ECF No. 30).

 

2 Further inspection of this filing shows that it was written
by what appears to be a prison writ-writer who clearly files court
documents on behalf of many inmates. Only the first four pages of
this submission correspond to Jennings’s § 2255 Motion. The
submission also has drafts of filings for an inmate named Pete
Lucero, directed to the United States Court of Appeals for the
Fifth Circuit, and for Danyel Proctor, directed to the United
States District Court for the Eastern District of North Carolina.
(See ECF No. 86-1, at 1-5.) The handwriting and signatures in
each of these filings is identical, and certainly demonstrates
that Jennings neither drafted nor signed his allegedly sworn
statement. A comparison of the handwriting in this response, with
Jennings’s signature on his § 2255 Motion (see ECF No. 62, at 8,
10), also confirms that Jennings did not sign this response.
Case 3:18-cr-00034-REP-RCY Document 93 Filed 07/21/21 Page 6 of 11 PagelD# 606

Thereafter, Jennings agreed to plead guilty, and on August
28, 2018, the Government filed a Criminal Information charging
Jennings with only Count One. (ECF No. 31.) The following day,
Jennings waived indictment and entered into a Plea Agreement to
Count One. (ECF Nos. 34, 35.) The accompanying Statement of Facts
reflected that Jennings was involved in at least four different
Hobbs Act robberies. (ECF No. 36 §§ 1-5.) In his Plea Agreement,
Jennings agreed that he understood that he faced a maximum sentence
of twenty years for Count One. (ECF No. 35 9 1.) Jennings agreed

that “the Court has jurisdiction and authority to impose any

sentence within the statutory maximum... .” (Id. q 4.)

Before sentencing, the Probation Officer prepared a
Presentence Investigation Report (“PSR,” ECF No. 54). Jennings’s
Base Offense Level was 20. (Id. 9G 21, 27, 33, 39.) However,

Jennings received a 5-level enhancement under United States
Sentencing Guideline (“USSG”) § 2B3.1(b)(2(C) because he had
“brandished or possessed a firearm,” in each of the four robberies.
(Id. 9G 22, 28, 34, 40.) Pursuant to USSG § 3D1.4, Jennings’s
offense level was increased 5 levels because he committed four
robberies, for a Combined Adjusted Offense Level of 29. (Id.
q{ 47-48.) Jennings also received a Chapter Four, career offender
enhancement because the “offense of conviction [was] a felony that
[was] either a crime of violence or a controlled substance offense;

and [Jennings] has at least two prior felony convictions of either
Case 3:18-cr-00034-REP-RCY Document 93 Filed 07/21/21 Page 7 of 11 PagelD# 607

a crime of violence or a controlled substance offense.” (Id.
q 49.) The two prior felony offenses were Virginia state
convictions for Manufacture, Sale, Distribute Controlled Substance
in 2011 for which Jennings had received a five-year sentence, and
Possession of Cocaine with Intent to Distribute in 2015 for which
he had received a ten-year sentence. (Id. qq 60, 61.) The offense
level was reduced by three for acceptance of responsibility.
Therefore, the Total Offense Level was 29. (Id. § 52.) With a
Criminal History Category of VI (id. § 68), Jennings’s sentencing
guidelines range called for 151 to 188 months of incarceration.
The Court sentenced Jennings at the bottom of the guidelines

range to 151 months of imprisonment. (ECF No. 59.) Jennings did

not appeal.

IIIT. INEFFECTIVE ASSISTANCE OF COUNSEL
To demonstrate ineffective assistance of counsel, a convicted
defendant must show first, that counsel’s representation was
deficient and second, that the deficient performance prejudiced

the defense. Strickland v. Washington, 466 U.S. 668, 687 (1984).

 

To satisfy the deficient performance component of Strickland, the
convicted defendant must overcome the “‘strong presumption’ that
counsel's strategy and tactics fall ‘within the wide range of

reasonable professional assistance.’" Burch v. Corcoran, 273 F.3d

 

577, 588 (4th Cir. 2001) (quoting Strickland, 466 U.S. at 689).
Case 3:18-cr-00034-REP-RCY Document 93 Filed 07/21/21 Page 8 of 11 PagelD# 608

The prejudice component requires a convicted defendant to “show
that there is a reasonable probability that, but for counsel’s

unprofessional errors, the result of the proceeding would have

been different. A reasonable probability is a probability
sufficient to undermine confidence in the outcome.” Strickland,
466 U.S. at 694. In analyzing ineffective assistance of counsel

claims, it is not necessary to determine whether counsel performed
deficiently if the claim is readily dismissed for lack of
prejudice. Id. at 697.

In Claim One, Johnson contends that his “[a]ttorney was
ineffective for not challenging [Jennings’s] prior convictions.”
(ECF No. 62, at 4.) Specifically, Johnson argues that when he
“was sentence[d] his attorney told him he was a career offender
and that he could not challenge his prior convictions.” (Id.)?
However, Johnson's contention that counsel failed to challenge his
career offender status is completely belied by the record. Counsel
filed multiple, lengthy, objections to the probation officer’s
finding that Jennings was a career offender. Counsel summarized
her arguments as follows:

Mr. Jennings objects to the probation officer's

conclusion that he qualifies as a career offender
because the instant offense, Hobbs Act Robbery, is not

 

3 In his unsworn response, Jennings states that he has someone
helped him draft his § 2255 Motion and that person “misinterpreted
the ‘she’ for a ‘he.’” (ECF No. 86, at 2.)
Case 3:18-cr-00034-REP-RCY Document 93 Filed 07/21/21 Page 9 of 11 PagelD# 609

a crime of violence under U.S.S.G. § 4B1.2.[*] Even if
the Court finds the instant offense of conviction is a
crime of violence, Mr. Jennings is not a career offender
because his two prior state convictions do not qualify
as Controlled Substance Offenses under U.S.S.G. § 4B1.2.
(PSR § 49.) Regarding factual predicates, the “burden
is on the government to prove by a preponderance of the
evidence that the sentencing enhancement should be
applied.” United States v. Steffen, 741 F.3d 411, 411
(4th Cir. 2013).

 

(ECF No. 44, at 1.) Counsel also moved for a downward variance of
120 months. (ECF No. 47.) Those arguments were ultimately not
successful because Jennings truly qualified for a career offender
enhancement, but that does not mean that counsel’s performance was
deficient. In any event, Jennings has not identified with the
requisite specificity on any other ground on which counsel could
have objected to the determination that he was a career offender.
Accordingly, Jennings does not demonstrate any deficiency of
counsel or that he suffered any resulting prejudice. Claim One
will be dismissed.
IV. CLAIM TWO IS BARRED FROM REVIEW

In Claim Two, “[Jennings] asserts that the judge violated his
Six[th] Amendment right at sentencing” because the Court used his
prior offenses to find him a career offender. (ECF No. 62, at 5.)

The Court need not flesh out this argument because, absent a

 

4 Mr. Jennings acknowledges that this Court has
previously found Hobbs Act Robbery to be a crime of
violence. United States v. Jennings, 2018 U.S. Dist.
LEXIS 112919 (E.D Va. 2018).

 

9
Case 3:18-cr-00034-REP-RCY Document 93 Filed 07/21/21 Page 10 of 11 PagelD# 610

showing of cause and prejudice or actual innocence, the procedural
default rule bars Claim Two from review here for the reason that
Jennings could have raised, but did not raise, this claim on direct
appeal. See Bousley v. United States, 523 U.S. 614, 622-23 (1998);
United States v. Frady, 456 U.S. 152, 167-68 (1982); see also

United States v. Linder, 552 F.3d 392, 397 (4th Cir. 2009)

 

(internal quotation marks omitted) (citation omitted) (explaining
that a petitioner who waives the right to appeal “is not precluded
from filing a petition for collateral review. But [she] is
precluded from raising claims that are the sort that could have
been raised on appeal”). Jennings fails to show cause and
prejudice or actual innocence. Accordingly, Claim Two is barred

from review here and will be dismissed.®

 

5 To the extent that Jennings faults counsel for not filing
an appeal, he cannot show any prejudice. As discussed below in
n.6, Claim Two is completely lacking in merit.

6 Even if the Court were to find that Claim Two was not barred
from review, it would be dismissed for other reasons. First,
Jennings is not permitted to challenge a guidelines enhancement on
collateral review, and that is the extent of his argument in Claim
Two. See United States v. Foote, 784 F.3d 931, 932 (4th Cir.
2015). Again, Claim Two could be dismissed solely on that ground.
Jennings other arguments under Claim Two are a bit more convoluted.
To the extent that Jennings believes that Johnson v. United States,
576 U.S. 591 (2015) and its progeny somehow entitle him to relief,
this claim fails because Jennings was not convicted of an offense
under 18 U.S.C. § 924(c), and the Supreme Court has “concluded
that the Guidelines are not subject to a vagueness challenge under

 

 

 

the Due Process Clause.” United States v. Lee, 855 F.3d 244, 246
(4th Cir. 2017) (citing Beckles v. United States, 137 S. Ct. 886,
892 (2017). Moreover, the United States Court of Appeals for the

Fourth Circuit has specifically found that Hobbs Act robbery is a

10
Case 3:18-cr-00034-REP-RCY Document 93 Filed 07/21/21 Page 11 of 11 PagelD# 611

Vv. CONCLUSION

The UNITED STATES’ MOTION FOR LEAVE TO FILE OUT-OF-TIME (ECF
No. 90) will be granted, and the Motion to Dismiss Claim Three
will be deemed timely filed. For the reasons set forth above, the
Motion for Dismiss Count Three (ECF No. 89) will be granted. Claim
Three will be dismissed. Counts One and Two also are dismissed
for the reasons set out above. Thus, the § 2255 Motion (ECF No.
62) will be denied. The action will be dismissed with prejudice.
A certificate of appealability will be denied.

The Clerk is directed to send a copy of the Memorandum Opinion
to Jennings and counsel of record.

It is so ORDERED.

/s/ Ref

Robert E. Payne . :

Senior United States District Judge

Richmond, Virginia
Date: July Dh , 2021

 

crime of violence. United States v. Mathis, 932 F.3d 242, 266
(4th Cir. 2019). Finally, the Court properly found Jennings’s two
Virginia drug trafficking offenses under Va. Code Ann. § 18.2-248,
were “controlled substance offenses” under USSG § 2K2.1(a) (2) and
§4B1.2(b) and that based on these convictions, that he was a career
offender. Cf. United States v. Pritchett, 733 F. App’x 128, 129
(4th Cir. 2018).

 

11
